DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    DEDREVIONUS C. WILLIAMS,
                           Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D22-794

                              [July 21, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Dan L. Vaughn,
Judge; L.T. Case No. 312013CF001635A.

  Dedrevionus C. Williams, Lowell, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, C.J., GERBER and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.